We have carefully considered the motion for rehearing, and in connection therewith have again examined the record. We have found no reason to change our opinion as to the proper disposition of the appeal.
Appellant complains among other things of our finding that it was shown without dispute that all the business of the bank was done in the firm name of the "Bank of Laporte," and directs our attention to the testimony of the witnesses Heyne and Moody and to the checks, notes, etc., in evidence. The testimony of both Moody and Heyne sustains the finding. The checks, notes, etc., are headed "Bank of Laporte, Mansfield  Root," and are signed either Bank of Laporte, Mansfield  Root, or by one or the other of the owners as cashier or assistant cashier. The articles of copartnership provide that the business of the bank be *Page 268 
conducted under the firm name of the "Bank of Laporte." We have simply held that the addition of the names of the owners of the bank did not change the legal effect of the proof. Nor does the existence of an account in the name of Mansfield  Root on the books of the T.W. House Bank change the result. We have found the facts as we construe the record. Whether there is any evidence on an issue is a question of law, and our finding that there is none, without setting out the testimony itself, can not prejudice appellant's rights on writ of error to the Supreme Court. The same may be said of our other findings of which appellant complains. The record goes up on writ of error, and the Supreme Court, in disposing of the question, will not accept our finding, but will inspect the record. Were it otherwise, we would willingly and patiently set out the evidence upon which our findings of fact are based. It is well known, however, that this is neither usual nor necessary. We are of opinion that the motion should be overruled and it is so ordered.
Overruled.
Writ of error refused.